Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanae et al. US publication no.: 2011/0039649.
Regarding claim 1, Tanae et al. teach, a rotating electric machine drive unit comprising: a first rotating electric machine (MG1, figure 1); a second rotating electric machine (MG2, figure 1) having a rotation axis positioned parallel to a rotation axis of the first rotating electric machine and shifted in at least one of an up-down direction and a horizontal direction (see figure 1 where the MG2 is shifted in the up-down direction); a rotating electric machine housing (case 2, figure 1) having a rotating electric machine accommodation portion accommodating at least the first rotating electric machine (see paragraph 47, where it is explained that the MGI is accommodated in case 2); a power control unit (control device 21, figure 1) having a power conversion unit which controls at least one of the first rotating electric machine and the second rotating electric machine; and a connecting member (connection member 22, figures 1-2) which electrically connects at least one of the first rotating see paragraph 64),wherein when viewed from a rotation axis direction of the first rotating electric machine and the second rotating electric machine, a part of the power control unit is disposed so as to overlap (see figure 3 and paragraphs 13 and 84, where it can be seen that the control device 21 overlaps with the MG 1-2) with at least one of the rotating electric machine housing and the first rotating electric machine in a radial direction of the first rotating electric machine. 
Regarding claim 2, Tanae et al. teach, the rotating electric machine drive unit according to claim 1, wherein at least a part of the connecting member is disposed at a position overlapping with the first rotating electric machine in the rotation axis direction when viewed from the radial direction (see figure 2 and paragraph 64). 
Regarding claim 3, Tanae et al. teach, The rotating electric machine drive unit according to claim 1, wherein the first rotating electric machine includes, a first rotor (first rotor Ro1, figures 1 and 2) , and a first stator including a first stator core (first stator St1, figures 1-2) surrounding an outer periphery of the first rotor and a first coil mounted on the first stator core, and circuit components constituting the power conversion unit are arranged so as not to overlap with the first stator core in the rotation axis direction when viewed from the radial direction (see paragraph 73 where the stator coils are provided to be away from the engine). 
Regarding claim 4, Tanae et al. teach, The rotating electric machine drive unit according to claim 3, wherein the second rotating electric machine includes, a second rotor (second rotor Ro2, figure 1), and a second stator (second stator St2, figure 1) including a second stator core surrounding an outer periphery of the second rotor see paragraph 51 and figures 1-3). 
Regarding claim 6, Tanae et al. teach,  A rotating electric machine drive unit comprising: a rotating electric machine (MG1, figures 1-2); a rotating electric machine housing (case 2, figure 1) accommodating the rotating electric machine; a power control unit (control device 21, figure 1) having a power conversion unit that controls the rotating electric machine; and a connecting member (connecting member 22, figure 1) which electrically connects the rotating electric machine and the power conversion unit of the power control unit, wherein a part of the power control unit is disposed so as to overlap with at least one of the rotating electric machine housing and the rotating electric machine in a radial direction of the rotating electric machine when viewed from a rotation axis direction of the rotating electric machine (see paragraph13, where it can be seen that the control device overlaps with the electrical machine). 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHEB S IMTIAZ/Examiner, Art Unit 2846